Citation Nr: 1402141	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-31 912 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder. 

2.  Entitlement to a total disability rating based on individual unemployability. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel









INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Regarding the claim of entitlement to an initial increased rating, the record demonstrates that the Veteran's posttraumatic stress disorder (PTSD) symptoms may have worsened since the most recent June 2010 VA examination.  Specifically, at the time of the VA examination, the Veteran's memory was noted as "adequate," however, during the course of subsequent private treatment, the Veteran reported problems with memory and concentration, and upon examination, the private examiner noted such symptoms.  Moreover, the June 2010 VA examiner assigned a global assessment of functioning (GAF) score of 60, and the August 2010 private psychologist assigned a GAF score of 37; however, neither examiner provided an adequate explanation of the significance of the score assigned.  Accordingly, the Board finds that another VA examination is necessary to make a determination in this case.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In addition, the Board notes that the Veteran's complete private treatment records have not been obtained.  In this regard, in December 2010 and January 2011, the Veteran's private psychologist, L.G., noted that she initially treated the Veteran for PTSD in June 2009, and thereafter in September and November 2010.  Such treatment records, however, have not been obtained and associated with the record.  As the aforementioned private treatment records are potentially relevant to the claim for an initial increased rating, VA must obtain and associate such records with the Veteran's claims file.  38 C.F.R. § 3.159 (c)(1) (2013).  If the RO is unable to obtain such records, the Veteran must be notified.  38 C.F.R. § 3.159(e).  

Finally, the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD is inextricably intertwined with the pending claim for entitlement to a total disability rating based on individual unemployability (TDIU), as the Veteran contends that he is unemployable due to his PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the claims file all treatment records from L.G., MA, LPA located in Durham, North Carolina, dated in June 2009 to the present, as per L.G.'s December 2010 and January 2011 statements.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must attempt to distinguish symptomatology which is attributable to the Veteran's service-connected PTSD and that which is attributable to any other diagnosed psychiatric and/or neurological disorder.  Specifically, the examiner must address the Veteran's complaints of memory loss, anxiety, and sleep disturbance documented in his private treatment records.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this must be indicated.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated, and the claim of entitlement to an initial increased disability rating for PTSD must be readjudicated with consideration of all of the evidence of record.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


